In the Court of Criminal
           Appeals of Texas
                           ══════════
                           No. PD-0388-21
                           ══════════

                    SILAS GRAHAM PARKER,
                              Appellant,

                                   v.

                      THE STATE OF TEXAS

   ═══════════════════════════════════════
       On Appellant’s Petition for Discretionary Review
             From the Third Court of Appeals
                        Hays County
   ═══════════════════════════════════════

      YEARY, J., filed a concurring opinion.

      The Court today construes Article 18.01(b) of the Code of Criminal
Procedure to permit so-called “anticipatory” search warrants. TEX. CODE
CRIM. PROC. arts. 18.01(b). But as part of its analysis, the Court also
                                                                PARKER – 2




seems to construe Article 18.01(c) to prohibit “anticipatory” evidentiary
search warrants conducted pursuant to Article 18.02(10). TEX. CODE
CRIM. PROC. arts. 18.01(c), 18.02(10). Because I find the latter
construction questionable and, in any event, utterly unnecessary, I only
concur in the result the Court reaches.
                            ARTICLE 18.01(b)
       Article 18.01(b) does not itself explicitly speak to the question of
anticipatory warrants. 1 It does not say, for example, that “this provision
should be understood to permit a magistrate to issue a warrant even
upon a representation that there is probable cause to believe that the
thing to be searched for will be located at the place sought to be searched
on a particular date, contingent upon the fulfillment of a particular
triggering event.” Still, on balance, I agree that anticipatory warrants
are permissible under the statute—if only because what the statute
actually requires is that “probable cause does in fact exist” for the
warrant’s issuance, and not necessarily that the thing to be searched for
be located at the place to be searched as of the time that the warrant
issues.
       As the United States Supreme Court observed in United States v.
Grubbs, 547 U.S. 90, 95 (2006), “[b]ecause the probable cause
requirement looks to whether evidence will be found when the search is
conducted, all warrants are, in a sense, ‘anticipatory.’” That such
anticipatory probable cause is contingent upon a triggering fact is


       1  In relevant part, Article 18.01(b) provides that “[n]o search warrant
shall issue for any purpose in this state unless sufficient facts are first
presented to satisfy the issuing magistrate that probable cause does in fact
exist for its issuance.” TEX. CODE CRIM. PROC. art. 18.01(b).
                                                                 PARKER – 3




relevant only to the extent that the probable cause must also embrace
the triggering fact itself. Id. at 96. But the parties have not made the
existence of a triggering fact an issue in this case. So, the only issue the
Court properly addresses today is whether Article 18.01(b) permits the
issuance of anticipatory search warrants.
                            ARTICLE 18.01(c)
       The Court bolsters its conclusion that Article 18.01(b) permits
anticipatory search warrants, however, by contrasting the language of
that article with the language found in Article 18.01(c). 2 The latter
provision prohibits the issuance of an evidentiary search warrant
“unless” there is probable cause to believe, among other things, “that the
property or items constituting evidence to be searched for or seized are
located at or on the particular person, place, or thing to be searched.”
TEX. CODE CRIM. PROC. art. 18.01(c) (emphasis added). Based upon this
language, the Court fashions one of those arguments that suggests:
“when the Legislature wishes to plainly require something, here is an




       2Article 18.01(c) applies specifically to evidentiary search warrants and
provides, in relevant part, that:

        [a] search warrant may not be issued under Article 18.02(10)
       unless the sworn affidavit required by subsection (b) sets forth
       sufficient facts to establish probable cause: (1) that a specific
       offense has been committed, (2) that the specifically described
       property or items that are to be searched for or seized constitute
       evidence of that offense or evidence that a particular person
       committed that offense, and (3) that the property or items
       constituting evidence to be searched for or seized are located at
       or on the particular person, place, or thing to be searched.

TEX. CODE CRIM. PROC. art. 18.01(c).
                                                                    PARKER – 4




example showing that it knows how to do so.” 3 Majority Opinion at 9–
10. I do not buy it.
       It is not even remotely clear to me that Article 18.01(c)—itself—
plainly and categorically bars anticipatory evidentiary search warrants.
The notion seems to be that, because the language is couched in the
present tense (“are located”), it must mean that the evidentiary items
“are” already “located” at the place to be searched as of the time that the
warrant issues—never mind the Supreme Court’s observation that all
search warrants are, in a sense, anticipatory. Grubbs, 547 U.S. at 95.
There are at least a couple of reasons to question this notion.
       First of all, apart from Article 18.01(b)’s use of the present tense,
nothing else in that provision expressly requires that the items to be
searched for must be located at the place to be searched as of the time
the warrant issues. Use of the present tense in a Massachusetts search-
warrant statute (“are concealed”) did not prevent that state’s highest
court from long ago construing it to permit anticipatory search warrants.
Commonwealth v. Soares, 384 Mass. 149, 154–55, 424 N.E.2d 221, 225
(1981). A court examining our statute in the light of that decision might
conclude that Article 18.01(b) only requires probable cause that the
items of evidence “are located” at the place to be searched as of the time
it is “to be searched for or seized”—at the time it is “to be searched.” TEX.
CODE CRIM. PROC. art. 18.01(c)(3). After all, it bears repeating that “all



       3  See, e.g., State v. Ross, 573 S.W.3d 817, 823 (Tex. Crim. App. 2019)
(“We have often said that when the Legislature wishes to attach a
particularized culpable mental state to an element of an offense, ‘it knows how
to do so.’ . . . But it did not do so.”) (citing Rodriguez v. State, 538 S.W.3d 623,
629 & n.36 (Tex. Crim. App. 2018)).
                                                              PARKER – 5




[search] warrants are, in a sense, ‘anticipatory.’” Grubbs, 547 U.S. at 95.
       But perhaps more importantly, there is a statute-based reason to
conclude that Section 18.01(c)’s use of the present tense (“are located”)
is not determinative, by itself, of whether it permits anticipatory
evidentiary search warrants. Subsection (c) was added to Article 18.01
in 1977 by our 65th Legislature. Acts 1977, 65th Leg., ch. 237, § 1, p. 640,
eff. May 25, 1977. The Code Construction Act thus applies to guide our
construction of that amendment. See TEX. GOV’T CODE § 311.002(2)
(providing that the Code Construction Acts “applies to . . . each
amendment . . . of a code or code provision by the 60th or a subsequent
legislature”).
       The Code Construction Act provides that “[w]ords in the present
tense include the future tense.” TEX. GOV’T CODE § 311.012(a). Reading
the present-tense (“are located”) also to embrace the future-tense (“will
be located”) would undermine the seeming contrast that undergirds the
Court’s comparative analysis of the two provisions. Section 18.01(c)
would then be just as readily susceptible to a construction that it permits
anticipatory search warrants as is Section 18.01(b).
       All of this is not to say that I believe the Court has unquestionably
misconstrued Article 18.01(c) in order to draw a contrast to Article
18.01(b). But it very well may have. And there is no compelling reason
to construe it here at all—and for the first time, at that 4—much less to


       4 The Fourteenth Court of Appeals seems to have observed, albeit in
dicta, that Article 18.01(c) prohibits anticipatory search warrants. Mahmoudi
v. State, 999 S.W.2d 69, 71–72 (Tex. App.—Houston [14th Dist.] 1999, pet.
ref’d). But as far as I know, this Court has never resolved the question. See
State v. Toone, 872 S.W.2d 750 (Tex. Crim. App. 1994) (declining to reach the
issue of whether Article 18.01 permits “anticipatory” search warrants).
                                                           PARKER – 6




risk unnecessarily misconstruing it. We should save the question of the
proper construction of Article 18.01(c) for a case in which its proper
construction is actively in issue. We should not decide whether Section
18.01(c) prohibits anticipatory search warrants for evidence unless and
until it is absolutely necessary to do so in order to resolve a case that
squarely presents that question.
      I respectfully concur in the result.



FILED:                                  July 27, 2022
PUBLISH